DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Response to Amendment
The following addresses applicant’s remarks/amendments dated 16 August, 2022.
 Claims 1, 11, 14, 15, and 17-19 were amended; Claim 16 was cancelled; No new claims were added; Therefore, claims 1-15 and 17-22 are pending in the current application and will be addressed below.
The objection to claim 19 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 20100174915 A1 in view of Corl US 20130303919 A1.

Regarding Claim 1,  Haider teaches an ultrasound device (100 in Figs. 1 and 2, [0020]), comprising: an integrated multi-substrate die (Figs. 1 and 2, [0028, 29]) including a piezoelectric micromachined ultrasonic transducer (PMUT) substrate (transducer elements may be PMUTs, [0030]; two-dimensional linear array 134 in Figs. 1 and 2, [0021, 29]), a transmit circuitry substrate (transmitter ASIC 230 in Figs. 1 and 2, [0022, 28]), and a receive circuitry substrate coupled together (receiver ASIC 240 in Figs. 1 and 2, [0022, 28]; 230 and 240 coupled via 32 individual lines 237 in Fig. 1, [0024]; 230 and 240 coupled via adhesive layer 262 in Fig. 2, [0028, 29, 31]), 
Haider does not explicitly teach but Corl teaches wherein the PMUT substrate and the transmit circuitry substrate are directly bonded together (ASIC including transmit circuitry  mounted to the substrate of the PMUT MEMS, [0050-52]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to directly bond together the PMUT substrate and transmit circuitry substrate similar to Corl. This would provide electrical connection between the transmitter and PMUT and help keep the size of the assembly small.

Regarding Claim 2,  Haider as modified above teaches the ultrasound device of claim 1, wherein the transmit circuitry substrate comprises transmit circuitry (high voltage transmit circuitry, [0005]) and the receive circuitry substrate comprises receive circuitry (low voltage transmit circuitry, [0005]) implemented in a different node than the transmit circuitry.

Regarding Claim 3,  Haider as modified above teaches the ultrasound device of claim 2, wherein the transmit circuitry is implemented in a larger node than the receive circuitry (transmitter ASIC 230 is larger than receiver ASIC 240 in Fig. 2).

Regarding Claim 4,  Haider as modified above teaches the ultrasound device of claim 3, wherein the transmit circuitry is configured to implement voltages greater than those implemented by the receive circuitry (high voltage transmitter circuitry and low voltage receiver circuitry, [0005]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 20100174915 A1 in view of Corl US 20130303919 A1 and further in view of Qiu et al. (2015).

Regarding Claim 5,  Haider as modified above teaches the ultrasound device of claim 1, wherein the PMUT substrate comprises a transducer array (transducer array 134 in Figs. 1 and 2; [0021]).
Haider does not teach but Qiu et al. teaches wherein the PMUT substrate comprises a frequency tunable PMUT array (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a frequency tunable PMUT array similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 6,  Haider as modified above teaches the ultrasound device of claim 5, 
Haider does not teach but Qiu et al. teaches wherein the frequency tunable PMUT array comprises PMUTs of different dimensions (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a frequency tunable PMUT array comprising PMUTs of different dimensions similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 7,  Haider as modified above teaches the ultrasound device of claim 6, 
Haider does not teach but Qiu et al. teaches wherein the PMUTs of different dimensions have different thicknesses (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use PMUTs having different thickness similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 20100174915 A1 in view of Corl US 20130303919 A1 and Qiu et al. (2015), and further in view of Sammoura US 20130162102 A1.

Regarding Claim 8,  Haider as modified above teaches the ultrasound device of claim 6, 
Haider does not teach but Sammoura teaches wherein the frequency tunable PMUT array comprises a PMUT having multiple excitation electrodes (conductors 434 generally provide electrical contact to piezoelectric material to either apply voltage for ultrasonic output or sense voltage for ultrasonic input, Fig. 4, [0026]; conductors 454, which may be patterned on to a top and bottom of the second piezoelectric material 452 in any manner consistent with an application of direct current or voltage to second piezoelectric material 452, Fig. 4; [0027]) of different dimensions (electrodes 434 and 454 are different sizes in Fig. 4, [0026, 27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would provide tuned resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 9,  Haider as modified above teaches the ultrasound device of claim 8, 
Haider does not teach but Sammoura teaches wherein the PMUT having multiple excitation electrodes of different dimensions has a first electrode configured to excite a first area of the PMUT (conductors 434 apply voltage for ultrasonic output from the transducer 430 in Fig. 4, [0026]) and a second electrode configured to excite a second area of the PMUT (conductors 454 apply direct current or voltage to second piezoelectric material 452 in Fig. 4, [0027]) greater than the first area (size of 454 is greater than size of 434 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would help control resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 10,  Haider as modified above teaches the ultrasound device of claim 9,
Haider does not teach but Sammoura teaches wherein the transmit circuitry substrate comprises transmit circuitry configured to individually excite the first electrode or the second electrode (conductors 454 control tuning of device 400 through piezoelectric material 452 and tensioning ring 450 in Fig. 4, [0027, 30]; alternating current source 470 may be coupled to the first piezoelectric material 432 through conductors 434 of transducer 430 in order to create ultrasonic output from the transducer in Fig. 4, [0026, 30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to individually excite the first or the second circuitry using transmit circuitry similar to Sammoura. This would allow the frequency to be tuned via electrodes 454 and separately control driving the ultrasonic output through electrodes 434.

Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg US 20160009544 A1 in view of Chatterjee US 20170320093 A1.

Regarding Claim 11, Rothberg teaches an ultrasound device ([0011]), comprising: an integrated multi-substrate die (device 300 in Fig. 3, [0062-64, 103]) including a piezoelectric micromachined ultrasonic transducer (PMUT) (PMUTs can be used instead of, or in addition to, CMUTs, [0042, 183]) of a PMUT array substrate (ultrasonic transducers of the engineered substrate 302 in Fig. 3, [0062-64]) coupled with an integrated circuit (IC) substrate (integrated circuitry of the CMOS wafer 304 in Fig. 3, [0066]; CMOS wafer 304 includes a base layer 318 in Fig. 3, [0062-65]), 
Rothberg does not explicitly teach but Chatterjee teaches wherein at least one transducer in the PMUT array comprises a plurality of excitation electrodes for driving a piezoelectric layer to emit acoustic waves, with each excitation electrode of the plurality of excitation electrodes delimiting a unique-size area of the piezoelectric layer dictating a frequency of the acoustic waves emitted by the transducer when the excitation electrode is driven (concentric electrodes 132, 134, and 136, Figs. 4 and 8, [0034, 39, 40, 57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a plurality of excitation electrodes for driving a piezoelectric layer to emit acoustic waves, with each excitation electrode of the plurality delimiting a unique-size area of the piezoelectric layer. This would allow the operation of frequency of the PMUT to be changeable (Chatterjee: [0040])

Regarding Claim 12,  Rothberg as modified above teaches the ultrasound device of claim 11, wherein the IC substrate is a complementary metal oxide semiconductor (CMOS) substrate comprising CMOS circuitry (CMOS wafer having integrated circuitry, [0052, 65]).

Regarding Claim 17,  Rothberg as modified above teaches the ultrasound device of claim 11, 
Rothberg does not explicitly teach but Chatterjee teaches wherein the plurality of excitation electrodes are concentrically aligned (concentric electrodes 132, 134, and 136, Figs. 4 and 8, [0034, 39, 40, 57]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a plurality of excitation which are concentrically aligned. This would allow the operation of frequency of the PMUT to be changeable (Chatterjee: [0039, 40])

Regarding Claim 18, Rothberg as modified above teaches the ultrasound device of claim 11, 
Rothberg does not teach but Chatterjee teaches wherein the IC substrate comprises transmit circuitry configured to individually drive each of the plurality of excitation electrodes (ASIC circuitry and driving the plurality of excitation electrodes, [0034, 39-42])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to individually drive the plurality of excitation electrodes similar to Chatterjee. This would allow the operation of frequency of the PMUT to be changeable (Chatterjee: [0039, 40])

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg US 20160009544 A1 in view of Chatterjee US 20170320093 A1 and further in view of Qiu et al. (2015).

Regarding Claim 13,  Rothberg as modified above teaches the ultrasound device of claim 11, 
Rothberg does not teach but Qiu et al. teaches wherein the PMUT substrate comprises a frequency tunable PMUT array (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a frequency tunable PMUT array similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 14,  Rothberg as modified above teaches the ultrasound device of claim 11, 
Rothberg does not teach but Qiu et al. teaches wherein the PMUT array comprises PMUTs of different dimensions (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a PMUT array comprising PMUTs of different dimensions similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity and allow tunability of the PMUTs (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 15, Rothberg as modified above teaches the ultrasound device of claim 11, 
Rothberg does not teach but Qiu et al. teaches wherein different transducers in the PMUT array have piezoelectric layers of different thicknesses (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use PMUTs having different thickness similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Corl 20130303919 A1 in view of Qiu et al. (2015) and Haider US 20100174195 A1.

Regarding Claim 19, Corl teaches an ultrasound device ([0002]), comprising: a substrate (substrate 192 in Figs. 7 and 8, [0052]), 
an integrated circuit formed in the substrate (substrate 192 with ASIC 194 embedded in Figs. 7 and 8, [0052]); and 
a piezoelectric micromachined ultrasonic transducer (PMUT) (PMUT structure, [0052]) integrated with the substrate (transducer 142 located in the widened portion 149 of the substrate in Figs. 7 and 8, [0052]), 
Corl does not teach but Qiu et al. teaches the PMUT is a layer of thin film PMUTs (piezoelectric thin films, pg. 8023 third paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to use a thin film of PMUTs similar to Qiu et al. This would help yield large output signals, low loss, and high signal-to-noise rations (Qiu et al.: pg 8023, third paragraph).
Corl does not teach but Haider teaches the integrated circuits and the PMUTS form a stack on the substrate (stack of integrated circuits, PMUTS, and substrate in Fig. 2, [0022-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to form a stack with the integrated circuits, PMUTs and substrate. This would allow easy electrical connections between components and help keep the size small.

Regarding Claim 20,  Corl as modified above teaches the ultrasound device of claim 19, 
Corl does not teach wherein the thin film PMUTs of the layer of thin film PMUTs lack a transducing gap.
Haider teaches that PMUTs lack a transducing gap (no gaps or cavities shown above or below transducer elements 136 in Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl so that the thin film PMUTs lack a transducing gap similar to Haider. This would allow stacking of components in a smaller volume.

Regarding Claim 21, Corl as modified above teaches the ultrasound device of claim 19, 
Corl does not teach but Qiu et al. teaches wherein the thin film PMUTs of the layer of thin film PMUTs are frequency tunable (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to use a frequency tunable PMUT similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corl 20130303919 A1 in view of Qiu et al. (2015) and Haider US 20100174195 A1, and further in view of Sammoura US 20130162102 A1.

Regarding Claim 22,  Corl as modified above teaches the ultrasound device of claim 21, 
Corl does not teach wherein a thin film PMUT of the layer of thin film PMUTs includes multiple selectable electrodes configured to excite different regions of the PMUT.
Sammoura teaches multiple selectable electrodes configured to excite different regions of the PMUT (conductors 454 control tuning of device 400 through piezoelectric material 452 and tensioning ring 450 in Fig. 4, [0027, 30]; alternating current source 470 may be coupled to the first piezoelectric material 432 through conductors 434 of transducer 430 in order to create ultrasonic output from the transducer in Fig. 4, [0026, 30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to selectively excite the first or the second circuitry using transmit circuitry similar to Sammoura. This would allow the frequency to be tuned via electrodes 454 and separately control driving the ultrasonic output through electrodes 434.

Response to Arguments

Applicant’s arguments filed 16 August, 2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection
In response to applicant’s argument that references fail to show certain features of applicant’s invention, it is noted that features upon which applicant relies (i.e., “the PMUT substrate and the transmit circuitry substrate are directly bonded together” in claim 1; “at least one transducer in the PMUT array comprises a plurality of excitation electrodes for driving a piezoelectric layer to emit acoustic waves…” in claim 11,  and “wherein the integrated circuit and the PMUTs form a stack on the substrate” in claim 19) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, Applicant that these limitations overcome previous rejections. However, these claim limitations were not present in the original independent claims and were presented by amendment on 16 August, 2022. Therefore, the issue of whether Haider, Rothberg, Sammoura, Corl, or Qui addresses these limitations is not relevant. These amended claims containing new limitations have been addressed by Haider, Rothberg, Sammoura, Corl, Qui, and Chatterjee in the present office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645